        Case 9:19-cv-00059-KLD Document 84 Filed 07/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

JAMES C. GARNER,                                 CV 19-59-M-KLD

                    Plaintiff,
                                                 ORDER
           vs.


USAA GENERAL INDEMNITY
COMPANY, a Texas Corporation; and
JANE/JOHN DOES A-Z,

                    Defendants.


      On June 4, 2020, Plaintiff moved for the admission of DezaRae D. LaCrue

to practice before this Court in this case with Karl Englund, Spencer MacDonald,

John Heenan, and Joseph Cook as local counsel. (Doc. 80.) On June 5, 2020, the

Court granted Plaintiff’s motion to admit Ms. LaCrue pro hac vice. (Doc. 81.) The

Court additionally ordered that Ms. LaCrue’s admission was subject to withdrawal

unless Ms. LaCrue, within fifteen (15) days of the date of the Order, filed a

pleading acknowledging her admission under the terms set forth in the Order.

(Doc. 81 at 2.) Ms. LaCrue failed to file an acknowledgement within the fifteen-

day deadline. Accordingly,

      The Court’s Order granting Plaintiff’s motion to admit Ms. LaCrue pro hac

vice is hereby WITHDRAWN. Plaintiff may refile his motion for the admission of
        Case 9:19-cv-00059-KLD Document 84 Filed 07/02/20 Page 2 of 2



Ms. LaCrue to practice before this Court along with a pleading showing good

cause for Ms. LaCrue’s failure to timely file her acknowledgment of the terms in

the Court’s Order.

      IT IS ORDERED.

      DATED this 2nd day of July, 2020.



                                      _______________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge
